              Case 3:19-cv-07969-WHA Document 19 Filed 03/12/20 Page 1 of 6




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   KAITLYN MURPHY, State Bar #293309
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3867
 6   Facsimile:    (415) 554-3837
     E-Mail:       kaitlyn.murphy@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
 9   DEPUTIES SANCHEZ, VILLANUEVA, AND
     SHARPE
10

11
                                        UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
      DARRELL BUCKINS,                               Case No. 19-cv-07969 WHA
14
              Plaintiff,                             JOINT CASE MANAGEMENT STATEMENT
15
              vs.                                    Hearing Date:      March 19, 2020
16                                                   Time:              11:00 a.m.
      DEPUTY SANCHEZ, et al.,                        Place:             450 Golden Gate Avenue
17                                                                      Courtroom 12 – 19th Floor
              Defendants.                                               San Francisco, CA 94102
18
                                                     Trial Date:        Not Set
19
20

21

22

23

24

25

26

27

28
      Joint Case Management Statement                 1                     n:\lit\li2020\200614\01426309.docx
      Case No. 19-cv-07969 WHA
              Case 3:19-cv-07969-WHA Document 19 Filed 03/12/20 Page 2 of 6




 1          The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

 2   STATEMENT pursuant to the Standing Order for All Judges of the Northern District, Civil Local

 3   Rule 16-9, and the Standing Orders of this Court.

 4                  1.      Jurisdiction and Service

 5          The parties agree there are no issues with service and that this Court has jurisdiction over

 6   Plaintiff’s federal and pendent state law claims. Defendants answered the Complaint on February 28,

 7   2020 and do not contest personal jurisdiction or venue.

 8                  2.      Facts

 9          Plaintiff is a pre-sentence inmate, who has been housed in San Francisco County Jail since

10   October 2016. Plaintiff’s complaint alleges on two occasions— August 31, 2018 and November 6,

11   2018—he was subject to the use of excessive force by Sheriff’s Office deputies and that on August 31

12   the decision to transfer Plaintiff from holding at County Jail 4 (in San Francisco) to County Jail 5 (in

13   San Bruno) was retaliation against Plaintiff for his use of the jail’s administrative grievance procedure.

14   On the basis of these allegations Plaintiff brings the following five claims: (1) excessive force in

15   violation of the Fourteenth Amendment (against all Defendants stemming from both the August 31

16   and November 6 incidents); (2) retaliation for Plaintiff’s lawful use of the inmate grievance procedures

17   in violation of the First Amendment (against Defendant Sharpe stemming from the August 31

18   incident); (3) the tort of battery (against Defendant Sanchez stemming from the November 6 incident);

19   (4) violation of the California Bane Act (against Defendant Sanchez stemming from the November 6

20   incident); and (5) the tort of negligence (against all Defendants stemming from both the August 31 and

21   November 6 incidents).

22          Defendants argue the deputies’ use of force on August 31 and November 6, 2018 was

23   necessary to control Plaintiff, who at the time was disobeying lawful orders. Defendants expressly

24   deny that any use of force was excessive or that any of the Defendants’ conduct was retaliation for

25   Plaintiff’s use of the inmate grievance process.

26                  3.      Legal Issues

27   The following legal issues will likely be involved in the resolution of this action:

28   ///
      Joint Case Management Statement                      2                           n:\lit\li2020\200614\01426309.docx
      Case No. 19-cv-07969 WHA
               Case 3:19-cv-07969-WHA Document 19 Filed 03/12/20 Page 3 of 6




 1        •    Whether the individual Defendants are entitled to qualified immunity for Plaintiff’s federal

 2             claims;

 3        •    Whether the individual Defendants use of for force was excessive in light of Plaintiff’s non-

 4             compliance with lawful orders;

 5        •    Whether the decision to transfer Plaintiff from County Jail 4 to County Jail 5 was made for

 6             the purpose of retaliation; and

 7        •    Whether the alleged damages are recoverable against the Defendants.

 8                   4.      Motions

 9            There are no pending motions. Defendants intend to file a motion for summary judgment.

10                   5.      Amendment of Pleadings

11            Plaintiff filed his Complaint on December 4, 2019 and then filed a First Amended Complaint

12   (“FAC”) as of right on December 9, 2019. Defendants answered the FAC on February 28, 2020.

13   Defendants do not believe any further amendment of the pleadings is necessary.

14                   6.      Evidence Preservation

15            The parties have taken steps to preserve relevant evidence in their possession.

16                   7.      Disclosures

17            The parties will make initial disclosures required by Fed. R. Civ. P. 26(a)(1) on or before

18   March 12, 2020.

19                   8.      Discovery

20            At the time of the Case Management Conference on March 19, 2020, the parties will have

21   made their initial disclosures. No additional discovery requests have been issued. The parties do not

22   anticipate any modification to the Federal Rules, Local Rules or this Court’s standing orders will be

23   necessary to facilitate discovery in this action.

24            Defendants anticipate that a protective order may be necessary, depending on the scope of

25   Plaintiff’s discovery requests. Defendants also anticipate obtaining medical records related to

26   Plaintiff’s alleged injuries, and to the extent he claims continuing injury, Defendants expect to request

27   an independent medical examination of Plaintiff to evaluate those alleged injuries. Defendants further

28
      Joint Case Management Statement                      3                           n:\lit\li2020\200614\01426309.docx
      Case No. 19-cv-07969 WHA
              Case 3:19-cv-07969-WHA Document 19 Filed 03/12/20 Page 4 of 6




 1   anticipate the need for expert discovery should the issues not be resolved through a motion for

 2   summary judgment.

 3                  9.      Class Actions

 4          This is not a putative class action.

 5                  10.     Related Cases

 6          Plaintiff is currently being criminally prosecuted in San Francisco Superior Court. Although

 7   not directly related to the claims in this matter, Plaintiff’s criminal prosecution may have collateral

 8   effects on this case. The parties are unaware of any cases that should be formally related to this one.

 9                  11.     Relief

10          Plaintiff seeks compensatory damages and attorneys’ fees against all Defendants and punitive

11   damages against the individual Defendants. Defendants deny Plaintiff is entitled to recovery and will

12   seek a finding of no liability with an award of costs.

13                  12.     Settlement and ADR

14          No settlement conference has been scheduled. Defendants remain open to a settlement

15   conference after some discovery has occurred, but believe it is too early at this point in the litigation to

16   determine whether this is a strong case for ADR.

17                  13.     Consent to Magistrate Judge For All Purposes

18          Defendants consent to have a magistrate judge conduct all further proceedings including trial.

19                  14.     Other References

20          This matter is not suitable for reference to binding arbitration, a special master, or the Judicial

21   Panel on Multidistrict Litigation.

22                  15.     Narrowing of Issues

23          None at this time. Defendants remain willing to meet and confer with Plaintiff regarding any

24   other ways to narrow the issues in this case as discovery proceeds.

25                  16.     Expedited Trial Procedure

26          This case is not well-suited to be handled under the Expedited Trial Procedures of General

27   Order No. 64 based on the facts available at this time.

28   ///
      Joint Case Management Statement                         4                         n:\lit\li2020\200614\01426309.docx
      Case No. 19-cv-07969 WHA
              Case 3:19-cv-07969-WHA Document 19 Filed 03/12/20 Page 5 of 6



                    17.     Scheduling
 1
            Defendants submit the following proposed case schedule:
 2
      Last Day to Amend Complaint                          April 10, 2020
 3

 4    Fact Discovery Cutoff                                October 2, 2020

 5    Last Day to File Dispositive Motion                  November 5, 2020

 6    Last Day for Dispositive Motion Hearing Date         December 10, 2020 (Thursday 8AM)

 7    Disclosure of Opening Experts                        January 8, 2021

 8    Disclosure of Rebuttal Experts                       February 5, 20201

 9    Close of Expert Discovery                            March 5, 2021

10    Pretrial Conference                                  April 7, 2021 (Wednesday 2PM)

11    Proposed Trial Date                                  April 19, 2021 (Monday 7:30 AM)

12                  18.     Trial

13          Plaintiff has requested a jury trial. Defendants expect the trial will last 7 court days unless the

14   scope of the case is narrowed significantly by the time of trial. Defendants’ calculation for the

15   approximate number of days necessary for trial accounts for the fact that Plaintiff alleges claims for

16   conduct occurring in two separate jails (County Jail 4 and County Jail 5) with distinct staffing.

17                  19.     Disclosure of Non-Party Interested Entities or Persons

18          The City is not required to file a “Certification of Interested Entities or Persons.”

19                  20.     Professional Conduct

20          Counsel for Defendants have reviewed the Guidelines for Professional Conduct for the

21   Northern District of California.

22   ///

23   ///

24   ///

25

26

27

28
      Joint Case Management Statement                      5                           n:\lit\li2020\200614\01426309.docx
      Case No. 19-cv-07969 WHA
             Case 3:19-cv-07969-WHA Document 19 Filed 03/12/20 Page 6 of 6



                   21.     Other Matters
 1
           There are no other matters that require the Court’s attention at this time.
 2

 3

 4   Dated: March 12, 2020

 5                                                  DENNIS J. HERRERA
                                                    City Attorney
 6                                                  MEREDITH B. OSBORN
                                                    Chief Trial Deputy
 7                                                  KAITLYN MURPHY
                                                    Deputy City Attorney
 8

 9                                            By:       /s/ Kaitlyn Murphy
                                                    KAITLYN MURPHY
10

11                                                  Attorneys for Defendants
                                                    CITY AND COUNTY OF SAN FRANCISCO,
12                                                  DEPUTIES SANCHEZ, VILLANUEVA, AND
                                                    SHARPE
13

14   Dated: March 12, 2020

15                                                  LAW OFFICES OF STANLEY GOFF

16
                                              By:      **/s/ Stanley Goff
17                                                  STANLEY GOFF
18                                                  Attorney for Plaintiff
                                                    DARRELL BUCKINS
19
                                                    **Pursuant to Civil L.R. 5-1(i)(3), the electronic
20                                                  signatory has obtained approval from this signatory.
21

22

23

24

25

26

27

28
     Joint Case Management Statement                       6                         n:\lit\li2020\200614\01426309.docx
     Case No. 19-cv-07969 WHA
